Judgment unanimously reversed on the law with costs and new trial granted. Memorandum: Plaintiff Ruth Landsman was injured in an automobile accident and sustained a laceration of her lower lip and chin, resulting in a depressed PA-inch scar on her chin. The jury returned a verdict in favor of defendant, finding that plaintiff had not suffered a significant disfigurement within the meaning of Insurance Law § 5102 (d). The standard by which significant disfigurement is to be determined within the meaning of that section is whether a reasonable person would view the condition as unattractive, objectionable, or as the subject of pity or scorn (Prieston v Massaro, 107 AD2d 742, 743; Waldron v Wild, 96 AD2d 190, 194). We find that the verdict was against the weight of the evidence, entitling plaintiff to a new trial (see, Cohen v Hallmark Cards, 45 NY2d 493, 499; Luppino v Busher, 97 AD2d 499). (Appeal from judgment of Supreme Court, Erie County, Wisner, J.—negligence.) Present—Dillon, P. J., Denman, Boomer, Pine and Balio, JJ.